DETAILED ACTION
This Office Action acknowledges the applicant’s amendment filed 10 March 2022. Claims 1-6 and 8-21 are pending in the application. Claim 7 was cancelled and claim 21 is new.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 8 and 15 are objected to because of the following informalities:  
Regarding claim 1, the applicant states “the protrusions are compressed between the inner surface of the double-walled structure and an outer surface of the insert structure,”. Although it is clear that there is only one inner surface of the double walled structure, examiner recommends amending the claim to read “the protrusions are compressed between an inner surface of the double-walled structure and an outer surface of the insert structure,” for purposes of clarity and consistency since the applicant follows with “an outer surface of the insert”. Furthermore, claim 6 should be amended to read “the insulated double-walled structure further comprises a stepped portion provided in the inner surface of the double-walled structure” with the amendment of claim 1.
Regarding claim 8, the applicant states “A vacuum-insulated container comprising: an inner container comprising: a first closed end; a first open end; and a first side wall extending between the first closed end and the first open end; an outer container spaced apart from the inner container so that a gap is formed between each container”. Although it is clear that the gap exists between the inner container and the outer container, the examiner recommends amending the claim to read as follows for 
“A vacuum-insulated container comprising: an inner container comprising: a first closed end; a first open end; and a first side wall extending between the first closed end and the first open end; an outer container spaced apart from the inner container so that a gap is formed between the inner container and outer container”.
Regarding claim 8, the applicant states “the protrusions are compressed between the inner surface of the inner container and an outer surface of the insert structure,”. Although it is clear that there is only one inner surface of the inner container, examiner recommends amending the claim to read “the protrusions are compressed between an inner surface of the inner container and an outer surface of the insert structure,” for purposes of clarity and consistency since the applicant follows with “an outer surface of the insert”.
Regarding claim 15, the applicant states “the protrusions are compressed between the inner surface of the double-walled structure and an outer surface of the insert structure,”. Although it is clear that there is only one inner surface of the double walled structure, examiner recommends amending the claim to read “the protrusions are compressed between an inner surface of the double-walled structure and an outer surface of the insert structure,” for purposes of clarity and consistency since the applicant follows with “an outer surface of the insert”. Furthermore, claim 17 should be amended to read “the threads extending along the outer surface of the gasket are configured to engage with corresponding threads of the inner surface of the double-walled structure” with the amendment of claim 15.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a retaining mechanism” in claim 14 (which can be read as “a mechanism for retaining” where “mechanism” is a nonce term for means, “for” is the transition and “retaining” is the insufficient structure).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
However, since claims 15 and 16 define what a retaining mechanism is: a deformable flange (claim 15) or a gasket (claim 16), the retaining mechanism will be treated as such.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
Claims 14, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong (US 20190092526).
Regarding claim 14, Wong teaches an insulated container (figure 1 and paragraph 2) comprising: an insulated double-walled structure (figure 2, reference 1) comprising a closed end (figure 3, bottom of reference 1), an open end (figure 3, top of reference 1), and a side wall extending between the closed and open ends (figure 3, reference 1), wherein the side wall and the closed end together form a hollow interior (figure 2: Space occupied by insert 3); an insert structure (figure 2 and 6, reference 3) removably arranged within the hollow interior (figure 2 and 6, reference 31), the insert structure comprising: a body having an open upper end (figure 6, as shown in the annotated figure below) and a base end (figure 6, as shown in the annotated figure below), and a sipping portion (figure 6, as shown in the annotated figure below) extending from the upper end (figure 6, as shown in the annotated figure below), the sipping portion comprising a sipping end (figure 6, as shown in the annotated figure below) and a shoulder end (figure 6, as shown in the annotated figure below) spaced apart from the sipping end (figure 6, as shown in the annotated figure below), wherein the sipping portion protrudes from the open 

    PNG
    media_image1.png
    773
    439
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    472
    741
    media_image2.png
    Greyscale

Regarding claim 16, Wong teaches all of the claim limitations of claim 14, as shown above. Furthermore, Wong teaches the retaining mechanism comprises a gasket secured between the insert structure and the double-walled structure (figure 2, reference 4 or figure 2 and 6, reference 31 and cooperating threads on double wall structure), wherein the gasket is adjacent the shoulder end of the insert structure (figure 2, reference 4 or figure 2 and 6, reference 31).
Regarding claim 17, Wong teaches all of the claim limitations of claim 16, as shown above. Furthermore, Wong teaches the gasket comprises: a plurality of threads (figure 6, reference 31 and cooperating threads on double wall structure) extending along an inner surface of the gasket (figure 6, the surface below the threads 31) and along an outer surface of the gasket (figure 2, the surface above the threads 31), wherein the threads extending along the inner surface of the gasket are configured to engage with corresponding threads of an external surface of the insert structure (figure 2), and the threads extending along the outer surface of the gasket are configured to engage with corresponding threads of an inner surface of the double-walled structure (figure 2).
	
Claim Rejections - 35 USC § 103
Claims 1-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 20190092526), in view of Melton et al. (US 9,771,205) and Whitehead (US 9,422,704).
Regarding claim 1, Wong teaches an insulated container (figure 1 and paragraph 2) comprising: an insulated double-walled structure (figure 2, reference 1) comprising a closed end (figure 3, bottom of reference 1), an open end (figure 3, top of reference 1), and a side wall extending between the closed and open ends (figure 3, reference 1), wherein the side wall and the closed end together form a hollow interior (figure 2: Space occupied by insert 3); an insert structure (figure 2 and 6, reference 3) removably arranged within the hollow interior (figure 2 and 6, reference 31), the insert structure comprising: a body having an open upper end (figure 6, as shown in the annotated figure below) and a base end (figure 6, as shown in the annotated figure below), and a sipping portion (figure 6, as shown in the annotated figure below) extending from the upper end (figure 6, as shown in the annotated figure below), the sipping portion comprising a sipping end (figure 6, as shown in the annotated figure below) and a shoulder end (figure 6, as shown in the annotated figure below) spaced apart from the sipping end (figure 6, as shown in the annotated figure below), wherein the entire sipping portion protrudes from the open end of the double-walled structure (figure 6, as shown in the annotated figure below), an outer diameter of the sipping end being greater than an inner diameter of the double walled structure (figure 2, as shown in the annotated figure below), the sipping portion having a thickness (figure 6) and an outer diameter of the shoulder end is greater than the inner diameter of the double walled structure (figure 2, as shown in the annotated figure below).

    PNG
    media_image3.png
    742
    253
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    511
    699
    media_image4.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of filing to modify the container of Wong to include the thickness of the sipping portion differs between the shoulder and the sipping end, as disclosed by Melton, because including a sipping end with a smaller thickness allows for facilitating the drinking of the beverage, as explained by Melton (column 1, lines 48-51 and column 6, line 64 through column 7, line 2).
Wong, in view of Melton, do not teach a deformable flange extending around the body of the insert structure adjacent the upper end of the body of the insert structure and retained in the hollow interior, wherein the deformable flange comprises a main body and a plurality of protrusions extending from the main body, and wherein an outer diameter of the protrusions of the deformable flange is greater than the inner diameter of the double walled structure, such that the protrusions are compressed between the inner surface of the double-walled structure and an outer surface of the insert structure, thereby engaging the protrusions with the inner surface of the double-walled structure and retaining the insert structure within the hollow interior of the double-walled structure. However, Whitehead does teach a deformable flange (figure 4, reference 108) extending around the body of the insert structure (figure 4, reference 108 around body 124) adjacent the upper end of the body of the insert structure (figure 4: deformable flange 108 is adjacent an upper end of body 124) and retained in the hollow interior (figure 4 of Whitehead and figure 2 of Wong: when placing the deformable flange 108 on insert 3 of modified Wong, the deformable flange would be retained in the hollow interior), wherein the deformable flange comprises a main body (figure 4, reference 108) and a plurality of protrusions extending from the main body (figure 4, reference 122), and wherein an outer diameter of the protrusions of the deformable flange is greater than the inner diameter of the double walled 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the container of Wong, in view of Melton, to include a deformable flange extending around the body of the insert structure adjacent the upper end of the body of the insert structure and retained in the hollow interior, wherein the deformable flange comprises a main body and a plurality of protrusions extending from the main body, and wherein an outer diameter of the protrusions of the deformable flange is greater than the inner diameter of the double walled structure, such that the protrusions are compressed between the inner surface of the double-walled structure and an outer surface of the insert structure, thereby engaging the protrusions with the inner surface of the double-walled structure and retaining the insert structure within the hollow interior of the double-walled structure, as disclosed by Whitehead, because including the deformable flange helps engage the insert within the structure (as disclosed by Whitehead [column 5, lines 35-36]) and further would further decrease heat transfer between the insert and the outer surface of the structure.
Regarding claim 2, Wong, in view of Melton and Whitehead, teach all of the claim limitations of claim 1, as shown above. Furthermore, Wong teaches the double-walled structure comprises a metal (figure 1 and paragraph 23: although not explicitly stated, it is well known in the art that a double walled structure from Thermos used for insulating purposes is made of metal. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 4, Wong, in view of Melton and Whitehead, teach all of the claim limitations of claim 1, as shown above. Furthermore, Wong teaches the body of the insert structure has an outer diameter, wherein the outer diameter of the sipping end and the outer diameter of the shoulder end are greater than the outer diameter of the body (figures 2 and 6).
Regarding claim 5, Wong, in view of Melton and Whitehead, teach all of the claim limitations of claim 1, as shown above. Furthermore, Wong teaches the insert structure comprises glass (paragraph 23: insert 3 is glass).
Regarding claim 6, Wong, in view of Melton and Whitehead, teach all of the claim limitations of claim 1, as shown above. Furthermore, Wong teaches the insulated double-walled structure further comprises a stepped portion (figure 2, as shown in the annotated figure below) provided in an inner surface of the double-walled structure and extending partially from the open end towards the closed end (figure 2, as shown in the annotated figure below), wherein for a first length along the stepped portion, the inner diameter of the double-walled structure is a first inner diameter (figure 2, as shown in the annotated figure below), and for a second length extending from the stepped portion to the closed end (figure 2, as shown in the annotated figure below), the double walled structure has a second inner diameter (figure 2, as shown in the annotated figure below), wherein the first inner diameter is greater than the second inner diameter (figure 2, as shown in the annotated figure below) and an outer diameter of the body of the insert structure is less than the first inner diameter of the double- walled structure (figure 2, as shown in the annotated figure below).

    PNG
    media_image5.png
    284
    608
    media_image5.png
    Greyscale

Regarding claim 8, Wong teaches a vacuum-insulated container (figure 1) comprising: an inner container (figure 2, inner container of reference 1) comprising: a first closed end (figure 2, bottom of inner container within reference 1); a first open end (figure 2, top of inner container of reference 1); and a first side wall extending between the first closed end and the first open end (figure 2, interior wall of reference 1); an outer container (figure 1, outer surface of reference 1) spaced apart from the inner container so that a gap is formed between each container (figure 2), the outer container comprising: a second closed end (figure 1, bottom of outer container of reference 1); a second open end (figure 1, top of outer container of reference 1); and a second side wall extending between the second closed end and the second open end (figure 1, outer wall of reference 1), wherein the inner container and the outer container are coupled and sealed along the first open end and the second open end (top of figure 2), the gap between the inner container and the outer container is evacuated of air (figure 2, inside reference 1), and the first side wall and the first closed end together form a hollow interior (figure 2, spaced used up with insert 3), and a stepped portion is formed in an inner surface of the inner container (figure 2 as shown in the annotated figure below), the stepped portion extending partially from the first open end towards the first closed end (figure 2 as shown in the annotated figure below); an insert structure removably arranged within the hollow interior of the inner container (figure 2 and 6, reference 3), the insert structure comprising: a body having an open upper end (figure 6, as shown in the annotated figure below) and a base end (figure 6, as shown in the annotated figure below), and a sipping portion 

    PNG
    media_image3.png
    742
    253
    media_image3.png
    Greyscale


    PNG
    media_image6.png
    504
    758
    media_image6.png
    Greyscale

Wong does not teach an outer diameter of the sipping end being less than an outer diameter of the shoulder end. However, Melton does teach an outer diameter of the sipping end (figure 3, near reference 48) being less than an outer diameter of the shoulder end (figure 3, near reference 46).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the container of Wong to include an outer diameter of the sipping end being less than an outer diameter of the shoulder end, as disclosed by Melton, because having an outer diameter of the sipping end being less than an outer diameter of the shoulder end allows for facilitating the drinking of the beverage, as explained by Melton (column 1, lines 48-51 and column 6, line 64 through column 7, line 2). Furthermore, to modify the sipping end outer diameter with an outer diameter less than the shoulder end as claimed would entail a mere change in shape of sipping end and yield only predictable results. "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 
Wong, in view of Melton, do not teach a deformable flange extending around the body of the insert structure, adjacent the shoulder end of the sipping portion, wherein the deformable flange comprises a main body and a plurality of protrusions extending from the main body, wherein an outer diameter of the protrusions of the deformable flange is greater than the inner diameter of the inner container, such that the protrusions are compressed between the inner surface of the inner container and an outer surface of the insert structure, thereby engaging the protrusions with the inner surface of the inner container and retaining the insert structure within the hollow interior of the inner container. However, Whitehead does teach a deformable flange (figure 4, reference 108) extending around the body of the insert structure (figure 4, reference 108 around body 124) adjacent the shoulder end of the sipping portion (figure 4 of Whitehead and figure 2 of Wong: combining the deformable flange of Whitehead with the insert of Wong) wherein the deformable flange comprises a main body (figure 4, reference 108) and a plurality of protrusions extending from the main body (figure 4, reference 122), and wherein an outer diameter of the protrusions of the deformable flange is greater than the inner diameter of the inner container (figure 4: the inner container can be represented by dotted line 128 with the outer diameter of the protrusions extending beyond the inner diameter of the inner container), such that the protrusions are compressed between the inner surface of the inner container and an outer surface of the insert structure, thereby engaging the protrusions with the inner surface of the inner container and retaining the insert structure within the hollow interior of the inner container (figure 4 and column 5, lines 25-38).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the container of Wong, in view of Melton, to include a deformable flange extending around the body of the insert structure, adjacent the shoulder end of the sipping portion, wherein the deformable flange 
Regarding claim 9, Wong, in view of Melton and Whitehead, teach all of the claim limitations of claim 8, as shown above. Furthermore, Wong teaches the inner and outer container formed from a metal (figure 1 and paragraph 23: although not explicitly stated, it is well known in the art that a double walled structure from Thermos used for insulating purposes is made of metal. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 10, Wong, in view of Melton and Whitehead, teach all of the claim limitations of claim 8, as shown above. Furthermore, Wong teaches a raised impression formed on the external surface of the outer container (figure 1, reference 1: since the outer container is in the shape of an hour glass, it would have a raised impression on either end of the external surface of the smallest outer diameter).
Regarding claim 11, Wong, in view of Melton and Whitehead, teach all of the claim limitations of claim 8, as shown above. Furthermore, Wong teaches the insert structure comprises glass (paragraph 23: insert 3 is glass).
Regarding claim 12, Wong, in view of Melton and Whitehead, teach all of the claim limitations of claim 8, as shown above. Furthermore, Wong teaches the sipping portion having a thickness (figure 2, as 
Regarding claim 13, Wong, in view of Melton and Whitehead, teach all of the claim limitations of claim 8, as shown above. Furthermore, Wong teaches the body of the insert structure has an outer diameter (figure 2, outer diameter of reference 3), and the outer diameter of the sipping end and the outer diameter of the shoulder end are greater than the outer diameter of the body (figure 2).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 20190092526), as applied to claim 14 above, and further in view of Whitehead (US 9,422,704).
Regarding claim 15, Wong teaches all of the claim limitations of claim 14, as shown above. 
Wong does not teach the retaining mechanism comprises: a deformable flange extending around the body of the insert structure adjacent the upper end of the body of the insert structure, wherein the deformable flange comprises a main body and a plurality of protrusions extending from the main body, and wherein an outer diameter of the protrusions of the deformable flange is greater than the inner diameter of the double walled structure, such that the protrusions are compressed between the inner surface of the double-walled structure and an outer surface of the insert structure, thereby engaging the protrusions with the inner surface of the double-walled structure and retaining the insert structure within the hollow interior of the double-walled structure. However, Whitehead does teach the retaining mechanism comprising a deformable flange (figure 4, reference 108) extending around the body of the insert structure (figure 4, reference 108 around body 124) adjacent the upper end of the body of the insert structure (figure 4: deformable flange 108 is adjacent an upper end of body 124), wherein the deformable flange comprises a main body (figure 4, reference 108) and a plurality of protrusions extending from the main body (figure 4, reference 122), and wherein an outer diameter of 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the container of Wong to include the retaining mechanism comprising a deformable flange extending around the body of the insert structure adjacent the upper end of the body of the insert structure and retained in the hollow interior, wherein the deformable flange comprises a main body and a plurality of protrusions extending from the main body, and wherein an outer diameter of the protrusions of the deformable flange is greater than the inner diameter of the double walled structure, such that the protrusions are compressed between the inner surface of the double-walled structure and an outer surface of the insert structure, thereby engaging the protrusions with the inner surface of the double-walled structure and retaining the insert structure within the hollow interior of the double-walled structure, as disclosed by Whitehead, because including the deformable flange helps engage the insert within the structure (as disclosed by Whitehead [column 5, lines 35-36]) and further would further decrease heat transfer between the insert and the outer surface of the structure.

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 20190092526), as applied to claim 14 above, and further in view of Yu (US 20170349357).
Regarding claim 18, Wong teaches all of the claim limitations of claim 14, as shown above. 

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the container of Wong to include an outer diameter of the sipping end being less than an outer diameter of the shoulder end, as disclosed by Yu, because having an outer diameter of the sipping end being less than an outer diameter of the shoulder end is just a change in shape of the part. To modify the sipping end outer diameter with an outer diameter less than the shoulder end as claimed would entail a mere change in shape of sipping end and yield only predictable results. "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007). A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Claim 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 20190092526), as applied to claim 14 above, and further in view of Melton et al. (US 9,771,205).
Regarding claim 19, Wong teaches all of the claim limitations of claim 14, as shown above. Furthermore, Wong teaches the insert structure comprises glass (paragraph 23: insert 3 is glass).
Wong does not teach the outer diameter of the shoulder end being no less than an outer diameter of the double wall structure. However, Melton does teach the outer diameter of the shoulder end being no less than an outer diameter of the double wall structure (figure 1, as shown in the annotated figure below).

    PNG
    media_image7.png
    618
    384
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the container of Wong to include the outer diameter of the shoulder end being no less than an outer diameter of the double wall structure, as disclosed by Melton, because having the outer diameter of the shoulder end being no less than an outer diameter of the double wall structure allows for facilitating the drinking of the beverage, as explained by Melton (column 1, lines 48-51 and column 6, line 64 through column 7, line 2). Furthermore, to modify the shape of the double wall structure and the shoulder as claimed would entail a mere change in shape of the container and yield only predictable results. "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 
Regarding claim 20, Wong teaches all of the claim limitations of claim 14, as shown above.
Wong does not teach the shoulder end forms an outward projecting lip disposed adjacent and resting on the sidewall of the double-walled structure at the open end; and an outer surface of the sipping portion extending between the shoulder end and the sipping end is continuously contoured from the shoulder end to the sipping portion. However, Melton does teach the shoulder end (figure 1 and 5, reference 38) forms an outward projecting lip (figure 5, reference 38 near 42) disposed adjacent and resting on the sidewall of the double-walled structure at the open end (figure 5, reference 42); and an outer surface of the sipping portion (figure 3, reference 26) extending between the shoulder end (figure 3, reference 38) and the sipping end (figure 3, reference 48) is continuously contoured from the shoulder end to the sipping portion (figure 3, reference 26).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the container of Wong to include the shoulder end forms an outward projecting lip disposed adjacent and resting on the sidewall of the double-walled structure at the open end; and an outer surface of the sipping portion extending between the shoulder end and the sipping end is continuously contoured from the shoulder end to the sipping portion, as disclosed by Melton, because having the shoulder end forms an outward projecting lip disposed adjacent and resting on the sidewall of the double-walled structure at the open end; and an outer surface of the sipping portion extending between the shoulder end and the sipping end is continuously contoured from the shoulder end to the sipping portion allows for facilitating the drinking of the beverage, as explained by Melton (column 1, lines 48-51 and column 6, line 64 through column 7, line 2). Furthermore, to modify the shape of the sipping portion as claimed would entail a mere change in shape of the sipping portion and yield only predictable results. "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize 
Regarding claim 21, Wong teaches all of the claim limitations of claim 14, as shown above. Furthermore, Wong teaches the sipping portion having a thickness (figure 2, as shown in the annotated figure above in the rejection of claim 14).
Wong does not teach the thickness of the sipping portion varies as the sipping portion extends from the shoulder end to the sipping end. However, Melton teaches the thickness of the sipping portion (figure 1 and 2, reference 26) varies as the sipping portion extends from the shoulder end (figure 3, near reference 38) to the sipping end (figure 1-3, reference 48).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the container of Wong to include the thickness of the sipping portion varies as the sipping portion extends from the shoulder end to the sipping end, as disclosed by Melton, because including the thickness of the sipping portion varies as the sipping portion extends from the shoulder end to the sipping end allows for facilitating the drinking of the beverage, as explained by Melton (column 1, lines 48-51 and column 6, line 64 through column 7, line 2).

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8-13 and 19-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	Regarding claim 8, applicant argues that prior art reference Yu did not disclose an outer diameter of the sipping end being less than an outer diameter of the shoulder end since the claim includes a new limitation of the shoulder end projecting outward from the body. This argument is moot since new prior art Melton does teach an outer diameter of the sipping end being less than an outer diameter of the shoulder end while Wong discloses the new limitation, as shown above. Since the claim is disclosed by the prior art, the claim remains rejected. 
	Regarding claim 14, the applicant argues “the cited prior art references do not disclose "an outer diameter of the sipping end being dimensionally different than an outer diameter of the shoulder end," as required by claim 14. Wong has been cited as teaching this element, but as noted above, careful examination of Wong demonstrates that the sipping portion projects straight upward from the shoulder end to the sipping end. For example, as shown in FIG. 2 of Wong (set forth above), the outer diameter of the sipping portion is constant from the shoulder (e.g. the outward projecting portion of liner 3 extending in proximity to seal ring 4) to the sipping end (e.g. the uppermost portion of the liner 3), forming a straight vertical line in the Figure. Thus, the outer diameter of the sipping end of Wong is the same as the outer diameter of the shoulder end, and there is no teaching of a change of outer diameter along the sipping portion”. Examiner respectfully disagrees. As shown in the rejection above, Wong does teach the claim limitations of claim 14. Although the rejection of claim 14 was not changed, the rejection now includes annotated drawings in order to more clearly show the aspects disclosed by Wong. As can be seen from the annotated figures, Wong does teach the limitations described above by applicant and therefore, claim 14 remains rejected. 
The sipping portion of the presently-claimed removable insert structure varies in thickness. Specifically, the insert structure includes, along with a deformable flange element, the following: a body having an open upper end and a base end, and a sipping portion extending from the upper end, the sipping portion comprising a sipping end and a shoulder end spaced apart from the sipping end, wherein the entire sipping portion protrudes from the open end of the double- walled structure, an outer diameter of the sipping end being greater than an inner diameter of the double walled structure, the sipping portion has a thickness, wherein the thickness of the sipping portion differs between the shoulder end and the sipping end, and an outer diameter of the shoulder end is greater than the inner diameter of the double walled structure. Applicant respectfully suggests that this claim limitation (e.g. with regard to the variation of thickness of the sipping portion of the insert structure, which projects out of the double-walled structure) is not taught by the cited prior art”. This argument is moot since the combination of Wong, Melton and Whitehead teach all of the claim limitations of claim 1. Specifically, Melton teaches the newly added limitation, as shown above.
Since the prior art discloses the claim limitations of the claims, the claims remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER A PAGAN/               Examiner, Art Unit 3735